DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 14-15 of copending Application No. 17/083,777. Although the claims at issue are not identical, they are not patentably distinct from each other, as follows.
Claim 1 of 17/083,777 teaches a battery with a fire protection device, wherein the battery comprises: a plurality of battery cells and a battery housing, wherein a respective battery cell is arranged in an interior space of the battery housing. This corresponds to “a battery system comprising a plurality of battery cells arranged in a battery housing, wherein a respective battery cell has a cell housing at least partly surrounding a galvanic cell” of instant Claim 1.
Claim 1 of 17/083,777 teaches a predetermined breakthrough site on a battery housing which is arranged on a side of the battery cell arranged facing the composite layer. This corresponds to “wherein the cell housing and/or the battery housing have/has at least one degassing opening, which is designed to let a stream of gas escape from an interior of the cell housing and/or the battery housing along a predetermined degassing path into the surroundings of the battery cell and/or the battery system” of instant Claim 1.


Claim 1 of 17/083,777 teaches that the battery system comprises a fire protection device comprising a protective layer. Claims 5 and 14-15 of 17/083,777 teach that this protective layer is a glass fiber fabric. This corresponds to the “spark arrester” of instant Claims 1 and 4-5. It is noted that the limitations “wherein a spark arrester is … designed to filter sparks and/or particles from the stream of gas, wherein the spark arrester is designed to reduce a flow rate of the stream of gas relative to an initial rate and to direct the stream of gas along a surface of the spark arrester, so that the stream of gas flows along the surface at least for a predetermined period of time, wherein the period of time, the surface, and the reduced flow rate are matched to one another such that thermal output energy is extracted from the stream of gas to the extent that a temperature of the stream of gas when escaping into the surroundings has dropped to a value below a predetermined limit temperature value” of instant claim 1 are considered intended use limitations. Claims 1, 5, and 14-15 of 17/083,777 teach all of the structural features of instant Claims 1 and 4-5. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the surroundings" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The Examiner recommends amending the limitation to recite “a surrounding area” or similar.
The term “predetermined” in claims 1 and 2 is a relative term which renders the claims indefinite. The term “predetermined” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What are the metes and bounds of being predetermined? Does the term predetermined impart further limitation to the claims? If so, then the boundaries of that limitation are unclear and, thereby, indefinite.
For the purposes of examination, the limitation “predetermined degassing path” will be interpreted to include any "degassing path."
 For the purposes of examination, the limitation "predetermined period of time" will be interpreted to include any "period of time."
For the purposes of examination, the limitation "predetermined limit temperature value" will be interpreted to include any "limit temperature value."
For the purposes of examination, the limitation "predetermined chemical composition" will be interpreted to include any "chemical composition."
Claim 8 is indefinite, because the recitation “can be closed by a by a rupture element” does not specifically convey whether a rupture element is necessarily present in the device. The Examiner recommends amending the limitation to recite “is closed by a rupture element.”
Claims 2-20 are indefinite because they depend on claim 1 and claims 11-12,14, and 17 further depend on claim 2. 




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley et al. (US 2020/0112009 A1)  in view of Onnerud et al. (US 2018/0287127 A1).

Regarding claim 1, as best the Examiner understands the claim with respect to the 112b rejection above, Riley discloses electrochemical cell enclosures 2 which includes a housing 4 in which one or more electrochemical cells 8 are disposed corresponding to the claim limitation “a battery system, comprising: a plurality of battery cells arranged in a battery housing.”
Riley does not explicitly teach that the respective battery cells has a cell housing at least partly surrounding his electrochemical cells 8.
To solve the same problem, Onnerud teaches casings for lithium ion batteries that include a flame arrestor in proximity to a vent structure (see Abstract). Onnerud teaches electrochemical units in the form of jelly rolls 110 which have sleeves 108 (see [0079] and [0127]). Onnerud further teaches the sleeves 108 contribute to the side-to-side electrolyte isolation between adjacent jelly rolls 110 (see [0127]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the sleeves of electrochemical units as taught by Onnerud, to encase the electrochemical cells of Riley in order to isolate the electrolyte between adjacent cells. Therefore, meeting the claim limitation “wherein a respective battery cell has a cell housing at least partly surrounding a galvanic cell.”
Riley discloses preformed vents in the electrochemical cells, arranged to direct the vented gas towards the flame arrestor 10, 12 (see [0022]) corresponding to the claim limitation “the cell housing and/or the battery housing have/has at least one degassing opening, which is designed to let a stream of gas escape from an interior of the cell housing and/or the battery housing along a predetermined degassing path into the surroundings of the battery cell and/or the battery system.”
Riley discloses the gas then flows through a filter 12 (a component of the flame arrestor 10, 12) which may remove soot and/or other particulate matter from the flow of gas (see [0022]) corresponding to the claim limitation “a spark arrester is arranged along the predetermined degassing path and designed to filter sparks and/or particles from the stream of gas.” 
Riley discloses that as gas flows through the flame arrestor 10,12 the temperature of the gas is reduced to a temperature that is less than a desired target temperature such as below an auto-ignition temperature (see [0022]) corresponding to the claim limitation “wherein the spark arrester is designed to reduce a flow rate of the stream of gas relative to an initial rate and to direct the stream of gas along a surface of the spark arrester, so that the stream of gas flows along the surface at least for a predetermined period of time, wherein the period of time, the surface, and the reduced flow rate are matched to one another such that thermal output energy is extracted from the stream of gas to the extent that a temperature of the stream of gas when escaping into the surroundings has dropped to a value below a predetermined limit temperature value.”
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
The following sections of claim 1 are interpreted as intended use “… which is designed to let a stream of gas escape… along a predetermined degassing path into the surroundings of the battery cell and/or the battery system… designed to filter sparks and/or particles from the stream of gas, wherein the spark arrester is designed to reduce a flow rate of the stream of gas relative to an initial rate and to direct the stream of gas along a surface of the spark arrester, so that the stream of gas flows along the surface at least for a predetermined period of time, wherein the period of time, the surface, and the reduced flow rate are matched to one another such that thermal output energy is extracted from the stream of gas to the extent that a temperature of the stream of gas when escaping into the surroundings has dropped to a value below a predetermined limit temperature value”

Regarding claim 2, as best the Examiner understands the claim with respect to the 112b rejection above, Riley does not explicitly discuss the components of electrochemical cells. However, Riley implies the presence of the electrolyte in his electrochemical cells 8 since the gas generation is necessarily due to the electrolyte suffering from thermal runaway events (see [0009] and [0014]). Further, as evidenced by Onnerud (see [0041] and [0239]), batteries inherently possess the claimed “electrolyte having a predetermined chemical composition, wherein the predetermined limit temperature value is a function of at least one cell-chemical parameter of the chemical composition.”  The Examiner notes that the claim is interpreted to be met by any electrolyte as the electrolyte inherently poses chemical compositions with various limit temperature values such as the auto-ignition temperature, as evidenced by Onnerud (see [0041] and [0239]) and Riley (see [0014]). 

Regarding claim 3, as best the Examiner understands the claim with respect to the 112b rejection above, Riley discloses the structure of the flame arrestor 10 can be an open porous structure with appropriately sized pores and the structure is capable of flowing gas through it (see [0013]) corresponding to the claim limitation “the spark arrester has a sponge structure with an open pore space, wherein the open pore space is designed to be traversed by the stream of gas.” 
The following section of claim 3 is interpreted as intended use “the open pore space is designed to be traversed by the stream of gas” (see MPEP §§ 2114 and 2173.05(g))  

Regarding claim 4, as best the Examiner understands the claim with respect to the 112b rejection above, Riley discloses a filter 12 made of appropriate flame-resistant material including alumina, pumice, and/or fiber glass (see [0015]) corresponding to the claimed limitation “the spark arrester has a fabric made of a glass fiber-based and/or ceramic material.”

Regarding claim 5, as best the Examiner understands the claim with respect to the 112b rejection above, Riley discloses suitable structures of the filter 12 include included woven and non-woven fibers (see [0015]) corresponding to the claim limitation “the spark arrester has directional and/or non-directional fibers.”

Regarding claim 7, as best the Examiner understands the claim with respect to the 112b rejection above, Riley discloses the outlets may be positioned on the sides of a housing with the gas flowing through a flame arrestor 10,12 prior to flowing through an outlet of the housing (see [0023]) corresponding to the claim limitation “the spark arrester is arranged on a side of the cell housing and/or the battery housing facing away from the surroundings and/or facing the surroundings”

Regarding claim 8, as best the Examiner understands the claim with respect to the 112b rejection above, Riley discloses preformed vents in the electrochemical cells 8, however, Riley is silent toward the vent structures.  
 Onnerud discloses vents which are designed to fail at score lines (see [0094]). Onnerud further teaches that the score lines allow for an opening to occur in the metal housing to release
the overpressure in the container in a controlled way to avoid catastrophic failure of joints or even rupture of walls (see [0014]).
Absent a showing of persuasive secondary considerations, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to utilize the vents with score lines, as taught by Onnerud, as the vent structure of Riley in order to control the release the overpressure of the container. 
Prior to a venting event the preformed vents of modified Riley which are closed by score lines meet the claim limitation “the degassing opening can be closed by a rupture element.” 

Regarding claim 9, as best the Examiner understands the claim with respect to the 112b rejection above, Riley discloses preformed vents in the electrochemical cells 8, however, Riley is silent toward the vent structures.  
 Onnerud discloses vent disks 204 (see [0129]) which are designed to fail at score lines (see [0094]). Onnerud further teaches that a round vent is preferred because it can quickly open a large area and the residual metal flap can quickly bend out of the way so that gas can be released without significant pressure increase of the container (see [0094]).
Absent a showing of persuasive secondary considerations, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to utilize the score lines in the shape of vent discs, as taught by Onnerud, as the vent structure of Riley in order to release gas. With this modification the claim limitation “the rupture element is designed as a rupture foil or rupture disk” is met. 

Regarding claim 10, as best the Examiner understands the claim with respect to the 112b rejection above, Riley is silent to the incorporation of his electrochemical cell enclosures into motor vehicles. However, Onnerud indicates that Li-ion cells are suitable for use in electric vehicles (see [0005]) and that such applications would benefit from in the reduction in the risk of explosion or fire of Li-ion battery systems in event of a crash (see [0007]).
Absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the electrochemical cell enclosures of modified Riley into a motor vehicle, as taught by Onnerud, in order to lower the risk of fire or explosion. The skilled artisan would have the reasonable expectation of success in this endeavor.

Regarding claim 11, as best the Examiner understands the claim with respect to the 112b rejection above, Riley discloses the structure of the filter 12 can be an open porous structure with appropriately sized pores and in which the structure is capable of flowing gas through it (see [0015]) corresponding to the claim limitation “the spark arrester has a sponge structure with an open pore space, wherein the open pore space is designed to be traversed by the stream of gas.” 
The following section of claim 11 is interpreted as intended use “the open pore space is designed to be traversed by the stream of gas” (see MPEP §§ 2114 and 2173.05(g))  

Regarding claim 12, as best the Examiner understands the claim with respect to the 112b rejection above, Riley discloses a filter 12 made of appropriate flame-resistant material including alumina, pumice, and/or fiber glass (see [0015]) corresponding to the claimed limitation “the spark arrester has a fabric made of a glass fiber-based and/or ceramic material.”

Regarding claim 13, as best the Examiner understands the claim with respect to the 112b rejection above, Riley discloses several suitable embodiments include the filter 12 being made of appropriate flame-resistant material including alumina, pumice, and/or fiber glass (see [0015]) corresponding to the claimed limitation “the spark arrester has a fabric made of a glass fiber-based and/or ceramic material.”
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention for the filter 12 to have an open pore structure made of alumina, pumice, and/or fiber glass because Riley teaches that this is a suitable configuration for the devices of his invention. 

 Regarding claim 14, Riley discloses suitable structures of the filter 12 include included woven and non-woven fibers (see [0015]) corresponding to the claim limitation “the spark arrester has directional and/or non-directional fibers.”

Regarding claim 15, as best the Examiner understands the claim with respect to the 112b rejection above, Riley discloses several suitable embodiments include structures of the filter 12 as woven and non-woven fibers (see [0015]) corresponding to the claim limitation “the spark arrester has directional and/or non-directional fibers.”
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention for the filter 12 to have an open pore structure and the flame arrestor 10 to have a structure of woven and non-woven fibers because Riley teaches that this is a suitable configuration for the devices of his invention. 

Regarding claim 16, as best the Examiner understands the claim with respect to the 112b rejection above, Riley discloses several suitable embodiments of the flame arrestor 10 include woven and non-woven fibers (see [0013]) corresponding to the claim limitation “the spark arrester has directional and/or non-directional fibers.”
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention for the filter 12 made of appropriate flame-resistant material including alumina, pumice, and/or fiber glass (see [0015]) and for the flame arrestor 10 to have a structure of woven and non-woven fibers because Riley teaches that this is a suitable configuration for the devices of his invention. 

Claim(s) 6 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley et al. (US 2020/0112009 A1) in view of Onnerud et al. (US 2018/0287127 A1) as applied to claims 1-5 above, and further in view of Hariram (US 2015/0069068 A1).

Regarding claim 6, as best the Examiner understands the claim with respect to the 112b rejection above, Riley discloses the structures of the flame arrestor 10 can be wools, meshes, and woven materials these structures may be made using metallic materials (see [0013]). However, Riley does not explicitly teach that “the spark arrester is interwoven with metallic wire”. 
To solve the same problem of providing a flame retarding layer in an enclosure, Hariram teaches a reinforcement material which can be metal and describes the material as a fiber (see [0023]). Harriram teaches the reinforcement material is interwoven with a fire-retarding material in order to provide strength reinforcement to reduce the likelihood of damage to the fire-retarding material (see [0038]). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to interweave the metal fiber reinforcement material, as taught by Hariram, with the filter 12 of Riley in order to reduce the likelihood of damage to the filter in the event of a fire/explosion. With this modification, the claim limitation of “the spark arrester is interwoven with metallic wire” is met. 

Regarding claim 17, as best the Examiner understands the claim with respect to the 112b rejection above, Riley discloses the structures of the flame arrestor 10 can be wools, meshes, and woven materials these structures may be made using metallic materials (see [0013]). However, Riley does not explicitly teach that “the spark arrester is interwoven with metallic wire”. 
To solve the same problem of providing a flame retarding layer in an enclosure, Hariram teaches a reinforcement material which can be metal and describes the material as a fiber (see [0023]). Harriram teaches the reinforcement material is interwoven with a fire-retarding material in order to provide strength reinforcement to reduce the likelihood of damage to the fire-retarding material (see [0038]). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to interweave the metal fiber reinforcement material, as taught by Hariram, with the filter 12 of Riley in order to reduce the likelihood of damage to the filter in the event of a fire/explosion. With this modification, the claim limitation of “the spark arrester is interwoven with metallic wire” is met. 

Regarding claim 18, as best the Examiner understands the claim with respect to the 112b rejection above, Riley discloses the structures of the flame arrestor 10 can be wools, meshes, and woven materials these structures may be made using metallic materials (see [0013]). However, Riley does not explicitly teach that “the spark arrester is interwoven with metallic wire”. 
To solve the same problem of providing a flame retarding layer in an enclosure, Hariram teaches a reinforcement material which can be metal and describes the material as a fiber (see [0023]). Harriram teaches the reinforcement material is interwoven with a fire-retarding material in order to provide strength reinforcement to reduce the likelihood of damage to the fire-retarding material (see [0038]). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to interweave the metal fiber reinforcement material, as taught by Hariram, with the filter 12 of Riley in order to reduce the likelihood of damage to the filter in the event of a fire/explosion. With this modification, the claim limitation of “the spark arrester is interwoven with metallic wire” is met. 

Regarding claim 19, as best the Examiner understands the claim with respect to the 112b rejection above, Riley discloses the structures of the flame arrestor 10 can be wools, meshes, and woven materials these structures may be made using metallic materials (see [0013]). However, Riley does not explicitly teach that “the spark arrester is interwoven with metallic wire”. 
To solve the same problem of providing a flame retarding layer in an enclosure, Hariram teaches a reinforcement material which can be metal and describes the material as a fiber (see [0023]). Harriram teaches the reinforcement material is interwoven with a fire-retarding material in order to provide strength reinforcement to reduce the likelihood of damage to the fire-retarding material (see [0038]). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to interweave the metal fiber reinforcement material, as taught by Hariram, with the flame arrestor 10 of Riley in order to reduce the likelihood of damage to the filter in the event of a fire/explosion. With this modification, the claim limitation of “the spark arrester is interwoven with metallic wire” is met. 

Regarding claim 20, as best the Examiner understands the claim with respect to the 112b rejection above, Riley discloses the structures of the flame arrestor 10 can be wools, meshes, and woven materials these structures may be made using metallic materials (see [0013]). However, Riley does not explicitly teach that “the spark arrester is interwoven with metallic wire”. 
To solve the same problem of providing a flame retarding layer in an enclosure, Hariram teaches a reinforcement material which can be metal and describes the material as a fiber (see [0023]). Harriram teaches the reinforcement material is interwoven with a fire-retarding material in order to provide strength reinforcement to reduce the likelihood of damage to the fire-retarding material (see [0038]). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to interweave the metal fiber reinforcement material, as taught by Hariram, with the flame arrestor 10 of Riley in order to reduce the likelihood of damage to the filter in the event of a fire/explosion. With this modification, the claim limitation of “the spark arrester is interwoven with metallic wire” is met. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kayla E Clary whose telephone number is (571)272-2854. The examiner can normally be reached Monday - Friday 8:30-5:00 (MT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.C./
Kayla E. ClaryExaminer, Art Unit 1721                                                                                                                                                                                                        
/SADIE WHITE/Primary Examiner, Art Unit 1721